PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,997,135
Issue Date: May 4, 2021
Application No. 15/707,536
Filed: September 18, 2017
Attorney Docket No.  ORA170233-US-NP
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed January 12, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,100, stating that “[t]he fee paid on 12-7-2020 that was associated with the petition filed on 12-7-2020 was inadvertently paid.  The petition fee was already submitted on 10-16-2020.  According to the petition decision dated 12-01-2020 a subsequent petition fee was not required”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $2,100 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions